Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/5/21 has been entered.

Response to Arguments
	Applicant’s arguments with respect to the amended claims filed 11/5/21 have been considered as follows.
Objections of the title:
	The objections are maintained since amended title is not descriptive enough.
Objections of the claims:
	The objections are withdrawn in view of the amended claims.
35 USC 102/103 Rejections of the claims:
	Applicant’s arguments are moot in view of the new ground rejections based on modified interpretation of the prior art teaching.
	Applicant argues the rejections should be withdrawn because Chang (US 20190361196) does not teach 0<SAG12/SAG42<0.5.
	Examiner respectfully disagrees and points out, Chang teaches 0<SAG12/SAG42<0.5 (0.13) in Fig. 3.

	Therefore Examiner maintains the rejections, which have been modified as necessary due to the amendments to the claims.

Specification
The title of the invention is not descriptive. The following title is suggested: 
OPTICAL IMAGING SYSTEM COMPRISING SEVEN LENSES OF +--+-+-, +-++-+-, +---++-, OR +--+++- REFRACTIVE POWERS.
Examiner notes the change request for the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4,7-8 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Chang (US 20190361196). 

    PNG
    media_image1.png
    478
    597
    media_image1.png
    Greyscale

	Regarding claim 1, Chang teaches an optical imaging system (Fig. 3A, [193-], Table 5) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (310-370):
a first lens having refractive power, an image side surface of which is a convex surface;
a second lens having negative refractive power;
a third lens having refractive power, the image side surface of which is a concave surface;
a fourth lens having refractive power;
a fifth lens having refractive power, the object side surface of which is a convex surface;
a sixth lens with positive refractive power, the object side surface of which is a convex surface;
a seventh lens having refractive power,
(1.6),
wherein the effective focal length f of the optical imaging system, an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy 0.1<f/|f1+f2|<1.5 (6.2573/7.231), and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (~0.13).

Regarding claim 4, Chang further teaches the optical imaging system of claim 1, wherein an effective focal length f of the optical imaging system and a curvature radius R2 of an image side surface of the first lens satisfy −0.43≤f/R2<0 (-6.2573/29.186).

Regarding claim 7, Chang further teaches the optical imaging system of claim 1, wherein a center thickness CT1 of the first lens on the optical axis, a center thickness CT4 of the fourth lens on the optical axis, a center thickness CT6 of the sixth lens on the optical axis, and a sum of center thicknesses ΣCT of the first lens to the seventh lens on the optical axis satisfy 0.3<(CT1+CT4+CT6)/ΣCT<0.8 (as seen in Fig. 3A).

Regarding claim 8, Chang further teaches the optical imaging system of claim 1, wherein a distance TTL from the first lens to an imaging surface of the optical imaging system on the optical axis, a curvature radius R5 of an object side surface of the third lens, and a curvature radius R6 of an image side surface of the third lens satisfy 0.2<TTL/(R5+R6)<1 (7.1/21.6).

Claim(s) 1-2,6 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by  Bian (US 20200209592). 

    PNG
    media_image2.png
    558
    402
    media_image2.png
    Greyscale

	Regarding claim 1, Bian teaches an optical imaging system (Fig. 1, [40-], Tables 1, 21) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (L1-L7):
a first lens having refractive power, an image side surface of which is a convex surface (near edge);
a second lens having negative refractive power;

a fourth lens having refractive power;
a fifth lens having refractive power, the object side surface of which is a convex surface;
a sixth lens with positive refractive power, the object side surface of which is a convex surface;
a seventh lens having refractive power,
wherein an effective focal length f of the optical imaging system and an entrance pupil diameter EPD of the optical imaging system meet the condition that f/EPD is less than 2 (1.43),
wherein the effective focal length f of the optical imaging system, an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy 0.1<f/|f1+f2|<1.5 (5.563/39.5), and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (as seen in Fig. 1).

Regarding claim 2, Bian further teaches the optical imaging system of claim 1, wherein Semi-FOV (half of field of view) of the optical imaging system and an effective focal length f6 of the sixth lens satisfy 2.48 mm≤tan (Semi-FOV)×|f6|<3.6 mm (3.5). 

Regarding claim 6, Bian further teaches the optical imaging system of claim 1, wherein a space distance between the second lens and the third lens on the optical axis T23, a center thickness CT2 of the second lens on the optical axis, and a center thickness CT3 of the third lens on the optical axis satisfy 1.02≤T23/(CT2+CT3)<1.6 (0.611/0.466).

Claim(s) 1,5 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Kamada (US 20210063696). 

    PNG
    media_image3.png
    487
    469
    media_image3.png
    Greyscale

	Regarding claim 1, Kamada teaches an optical imaging system (Fig. 11, [129-], Tables 6-7) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (L1-L7):
(near edge);
a second lens having negative refractive power;
a third lens having refractive power, the image side surface of which is a concave surface;
a fourth lens having refractive power;
a fifth lens having refractive power, the object side surface of which is a convex surface;
a sixth lens with positive refractive power, the object side surface of which is a convex surface;
a seventh lens having refractive power,
wherein an effective focal length f of the optical imaging system and an entrance pupil diameter EPD of the optical imaging system meet the condition that f/EPD is less than 2 (1.55),
wherein the effective focal length f of the optical imaging system, an effective focal length f1 of the first lens, and an effective focal length f2 of the second lens satisfy 0.1<f/|f1+f2|<1.5 (3.91/27), and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (~0.04).

Regarding claim 5, Kamada further teaches the optical imaging system of claim 1, wherein a space distance T12 between the first lens and the second lens on the optical axis and a space distance T34 between the third lens and the fourth lens on the optical axis satisfy 0<T12/T34<0.9 (0.031/0.07).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bian.
Regarding claim 3, Bian teaches all the limitations as stated in claim 1, but does not teach ImgH (half of a diagonal length of an effective pixel area on an imaging plane) of the optical imaging system and a combined focal length f12 of the first lens and the second lens satisfy 0.3<ImgH/f12<0.6 (4.595/6.7).
Absent any showing of criticality and/or unpredictability, having 0.3<ImgH/f12<0.6 would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of using a smaller detector and/or taking a smaller picture and/or reducing the lateral size of the system.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Bian by having .
 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20200073085).

    PNG
    media_image4.png
    531
    404
    media_image4.png
    Greyscale

Regarding claim 10, Huang teaches an optical imaging system (Fig. 17, Table 17, [248-]) is characterized by sequentially comprising the following components from an object side to an image side along an optical axis (910-970):
a first lens (910) having refractive power, an image side surface of which is a convex surface (near the edge);
a second lens having negative refractive power;
a third lens having refractive power;
a fourth lens having refractive power;
a fifth lens having refractive power, the object side surface of which is a convex surface;

a seventh lens having refractive power,
wherein an effective focal length f of the optical imaging system and an entrance pupil diameter EPD of the optical imaging system meet the condition that f/EPD is less than 1.5 (1.46),
wherein Semi-FOV (half of field of view) of the optical imaging system and an effective focal length f6 of the sixth lens satisfy tan (Semi-FOV)×|f6|=2.36 mm, and
wherein an on-axis distance SAG12 from an intersection of the image side surface of the first lens and the optical axis to an effective radius vertex of the image side surface of the first lens and an on-axis distance SAG42 from an intersection of the image side surface of the fourth lens and the optical axis to an effective radius vertex of the image side surface of the fourth lens satisfy 0<SAG12/SAG42<0.5 (as seen in Fig. 17).

Huang does not teach 2.48 mm≤tan (Semi-FOV)×|f6|<3.6 mm.
Absent any showing of criticality and/or unpredictability, having 2.48 mm≤tan (Semi-FOV)×|f6|<3.6 mm would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of having a larger optical imaging system by scaling up the entire system to match a larger detector and/or to manufacture easier with high accuracy/high resolution.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Huang by .
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234